Exhibit 10.17

 

 

ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

 

FOX POINT – NEENAH, WISCONSIN

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”) is
entered into as of the 15th day of December, 2014, by and between KRG NEENAH FOX
POINT, LLC, a Delaware limited liability company (“Assignor”), and IREIT NEENAH
FOX POINT, L.L.C., a Delaware limited liability company (“Assignee”). Reference
is hereby made to that certain Purchase and Sale Agreement, dated September 16,
2014, by and among Assignor, certain affiliates of Assignor, and Inland Real
Estate Income Trust, Inc., a Maryland corporation, as predecessor-in-interest to
Assignee (the “Agreement”). Capitalized terms used herein but not defined herein
shall have the meaning ascribed to them in the Agreement.

 

1. Property. The “Property” means the real property located in Neenah,
Wisconsin, commonly known as Fox Point, and more particularly described in
Exhibit A attached hereto and incorporated herein.

 

2. Leases. The “Leases” means those leases, tenancies, rental agreements and
occupancy agreements affecting the Property for the tenants identified in the
rent roll attached to this Assignment as Exhibit B.

 

3. Security Deposits. “Security Deposits” means those certain refundable
security deposits held by or for Assignor on account of tenants under the Leases
as such deposits and with respect to which Assignee received a credit at the
closing of the transaction with respect to which this Assignment has been
executed and delivered.

 

4. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Security Deposits, and all of
Assignor's right, title and interest in and to all of the Actions (as such term
is defined in the Agreement) listed on Exhibit E of the Agreement relating to
the Property (subject to any modifications of or supplements to Exhibit E of the
Agreement based upon any disclosures provided to Assignee by Assignor since the
date of the Agreement), but reserving unto Assignor all uncollected rent
attributable to the period prior to the date hereof pursuant to Section
3.4(b)(viii) of the Agreement.

1

 

 

 

5. Assumption. Assignee hereby assumes the covenants, agreements and obligations
of Assignor as landlord or lessor under the Leases as of the date of this
Assignment, and assumes the obligations under the Actions listed on Exhibit E to
the Agreement relating to the Property (subject to any modifications of or
supplements to Exhibit E of the Agreement based upon any disclosures provided to
Assignee by Assignor since the date of the Agreement). Assignee further assumes
all liability of Assignor for the proper refund or return of the Security
Deposits if, when and as required by the Leases.

 

6. Attorneys’ Fees. If any action, suit, arbitration or other proceeding is
instituted by any party to this Assignment for the purpose of interpreting any
of the terms hereof or to prevent or remedy a default hereunder by any other
party, the prevailing party shall be reimbursed by the non-prevailing party for
all of such prevailing party’s reasonable attorneys’ fees incurred in each and
every such action, suit, arbitration or other proceeding, including any and all
appeals or petitions therefrom. As used in this paragraph, attorneys’ fees shall
be deemed to mean the reasonable, actual costs of any legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorney and any paralegals and legal staff
performing such service.

 

7. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 

8. Limited Liability. By accepting this Assignment, but subject to Section 8(e)
of the Agreement, Assignee agrees that it will look only to the proceeds of the
Property for the performance or liability for nonperformance of any and all
obligations of Assignor hereunder, it being expressly understood and agreed that
no constituent member, manager or partner in or agent of Assignor, nor any
advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any corporation or trust that is or
becomes a constituent member in Assignor shall have any personal liability,
directly or indirectly, under or in connection with this Assignment, or any
amendment or amendments hereto made at any time or times, heretofore or
hereafter, and Assignee and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to the proceeds of the
Property for the payment of any claim or for any performance, and Assignee, on
behalf of itself and its successors and assigns, hereby waives any and all such
personal liability. This Section 8 is subject to, and not in limitation of, the
limitations on liability provided in Section 8(e) of the Agreement.

 

9. Counterparts. This Assignment may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

 

 

[Signature Page Follows]

2

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

  ASSIGNOR: `        

KRG NEENAH FOX POINT, LLC,

a Delaware limited liability company

          By:   /s/ Daniel R. Sink      

Daniel R. Sink, Executive Vice President

and Chief Financial Officer

          ASSIGNEE:          

IREIT NEENAH FOX POINT, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

            By: /s/ David Z. Lichterman             Name: David Z. Lichterman  
          Title: Vice President

 

3

 

 

Exhibit A

 

Legal Description

 

Parcels A & B:

 

A PARCEL OF LAND BEING PART OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION
28, TOWNSHIP 20 NORTH, RANGE 17 EAST, CITY OF NEENAH, WINNEBAGO COUNTY,
WISCONSIN, BOUNDED AND DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE WEST 1/4 CORNER OF SECTION 28; THENCE S01°27'04"E, 1179.76
FEET ALONG THE WEST LINE OF THE SOUTHWEST 1/4 OF SECTION 28; THENCE N88°27'03"E,
104.10 FEET TO A POINT ON THE EAST RIGHT OF WAY LINE OF GREEN BAY ROAD AND THE
POINT OF BEGINNING; THENCE N01°11'09"W, 177.72 FEET ALONG SAID EAST RIGHT OF WAY
LINE;THENCE N29°38'54"E, 13.47 FEET; THENCE N48°25'42"E, 11.00 FEET; THENCE
N61°14'51"E, 15.00 FEET; THENCE N11°14'49"E, 37.62 FEET; THENCE N88°33'34"E,
173.61 FEET; THENCE N01°11'09"W, 280.83 FEET; THENCE N70°21'13"W, 29.60 FEET;
THENCE N02°00'37"E, 85.58 FEET; THENCE N89°05'04"E, 150.00 FEET; THENCE
N00°54'56"W, 141.48 FEET; THENCE N34°18'40"W, 41.82 FEET TO A POINT ON THE SOUTH
RIGHT OF WAY LINE OF WINNECONNE AVENUE (S.T.H. "114"); THENCE N88°18'45"E, 38.64
FEET; THENCE N61°49'30"E, 43.00 FEET; THENCE N21°02'58"E, 18.00 FEET; THENCE
N36°43'13"E, 13.50 FEET; THENCE N51°55'53"E, 13.50 FEET; THENCE N61°19'47"E,
20.50 FEET; THENCE N66°19'23"E, 21.00 FEET; THENCE N69°05'14"E, 31.00 FEET;
THENCE N08°54'58"W, 7.78 FEET; THENCE NORTHEASTERLY, 41.63 FEET ALONG THE ARC OF
A 1526.10 FOOT RADIUS CURVE TO THE RIGHT, HAVING A CHORD WHICH BEARS N81°52'08"E
AND IS 41.63 FEET IN LENGTH; THENCE S02°30'26"W, 278.58 FEET; THENCE
N80°25'21"E, 365.22 FEET TO THE BEGINNING POINT OF A MEANDER LINE OF THE
WESTERLY SHORE OF THE NEENAH SLOUGH, SAID POINT BEARS S80°25'21"W A DISTANCE OF
42 FEET MORE OR LESS FROM SAID SHORE; THENCE S11°31'35"W, 676.69 FEET ALONG SAID
MEANDER LINE TO THE TERMINATION POINT OF SAID MEANDER LINE, SAID POINT BEARS
S88°26'46"W A DISTANCE OF 131 FEET MORE OF LESS FROM SAID SHORE; THENCE
S88°26'46"W, 719.59 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE DESCRIBED PARCEL INCLUDES ALL THAT LAND LYING BETWEEN THE ABOVE
DESCRIBED MEANDER LINE AND THE WESTERLY SHORE OF SAID NEENAH SLOUGH BOUNDED BY
THE EXTENSION OF THE RESPECTIVE LOT LINES OF THE ABOVE DESCRIBED PARCEL TO SAID
WESTERLY SHORE.

 

Parcel C-1:

 

That part of the Northwest 1/4 of the Southwest 1/4 of Section 28, Township 20
North, Range 17 East, in the Sixth Ward, City of Neenah, Winnebago County,
Wisconsin, lying West of a line described as follows, viz:

 

 

 

 

Commencing on the West line of said Section at a point 752.6 feet South of the
intersection of said West line with the centerline of State Trunk Highway No.
114; thence East, at right angles to the West line of said Section, 103.3 feet
to the East line of a highway, commonly known as Green Bay Road, the place of
beginning; thence East, at right angles to the West line of said Section, 180
feet; thence South, parallel with the East line of said Green Bay Road, 70 feet;
thence West, at right angles to the West line of said Section, 180 feet to the
East line of said Green Bay Road; thence North, along the East line of said
Green Bay Road, 70 feet, to the place of beginning.

 

Parcel C-2:

 

That part of Lot Four (4), of Certified Survey Map No. 1088, as recorded in the
Office of the Register of Deeds for Winnebago County on January 13, 1984 at
10:00 AM, in Volume 1 of Certified Survey Maps, Page 1088, as Document No.
584988, being a part of the West 1/2 of the Southwest 1/4 of Section 28,
Township 20 North, Range 17 East, in the Sixth Ward, City of Neenah, Winnebago
County, Wisconsin, lying West of a line described as follows, viz:

 

Commencing at the Northeast (most Easterly) corner of said Lot 4; thence South
89 degrees 40' 45" West, along the North line of said Lot 4, 300.00 feet; thence
South 70.0 feet, to the point of beginning of said line, thence continuing South
to the Southerly line of said Lot 4, and the point of termination of said line.

 

THE ABOVE DESCRIBED PROPERTY IS ALSO DESCRIBED BASED ON THE SURVEY PREPARED BY
CAROW LAND SURVEYING CO., INC. DATED SEPTEMBER 1, 2011 AND LAST REVISED OCTOBER
13, 2011, AND DESIGNATED PROJECT NO. C892.408-11, AS FOLLOWS:

 

A PARCEL OF LAND BEING PART OF LOT 4 OF CERTIFIED SURVEY MAP NUMBER 1088 AS
RECORDED IN VOLUME 1 OF CERTIFIED SURVEY MAPS ON PAGE 1088 AND PART OF THE
NORTHWEST ¼ OF THE SOUTHWEST ¼, ALL IN SECTION 28, TOWNSHIP 20 NORTH, RANGE 17
EAST, CITY OF NEENAH, WINNEBAGO COUNTY, WISCONSIN, BOUNDED AND DESCRIBED AS
FOLLOWS: COMMENCING AT THE WEST ¼ CORNER OF SECTION 28; THENCE S01°27’04”E,
1179.76 FEET ALONG THE WEST LINE OF THE SOUTHWEST ¼ OF SECTION 28; THENCE
N88°27’03”E, 104.10 FEET TO A POINT ON THE EAST RIGHT OF WAY LINE OF GREEN BAY
ROAD AND THE POINT OF BEGINNING; THENCE N88°26’46”E, 180.00 FEET TO A WEST LINE
OF LOT 4 OF SAID CERTIFIED SURVEY MAP NUMBER 1088; THENCE S01°11’09”E, 94.10
FEET ALONG SAID WEST LINE AND ITS EXTENSION SOUTHERLY TO A POINT ON THE ARC OF A
196.75 FOOT RADIUS CURVE OF THE NORTHERLY RIGHT OF WAY LINE OF FOX POINT SQUARE
TO THE LEFT; THENCE NORTHWESTERLY 82.64 FEET ALONG THE ARC OF SAID CURVE TO THE
LEFT ON A CHORD WHICH BEARS N79°31’16”W AND IS 82.03 FEET IN LENGTH TO THE
TERMINATION POINT OF SAID CURVE; THENCE S88°26’46”W, 99.66 FEET ALONG SAID
NORTHERLY RIGHT OF WAY LINE TO THE EAST RIGHT OF WAY LINE OF GREEN BAY ROAD;
THENCE N01°11’09”W, 77.00 FEET ALONG SAID EAST RIGHT OF WAY LINE TO THE POINT OF
BEGINNING.

 

 

 

 

Parcel D:

 

That part of the Northwest Quarter (NW 1/4) of the Southwest Quarter (SW 1/4) of
Section Twenty-eight (28), Township Twenty (20) North, Range Seventeen (17)
East, in the Sixth Ward, City of Neenah, Winnebago County, Wisconsin, described
as follows, viz:

 

Commencing at the West Quarter corner of said Section; thence South, along the
West line of said Section, 429 feet, to the center line of Winneconne Avenue;
thence North 69 degrees 9' East, along the center line of said Avenue, 400 feet;
thence North 78 degrees 54' East, along the center line of said Avenue, 264
feet, to the Northwesterly corner of tract of land heretofore conveyed to Sara
Napuck by Deed recorded in Volume 952 on Page 575, the place of beginning;
thence South 3 degrees 2' West, 326.67 feet thence Easterly, along the Southerly
line of tract of land heretofore conveyed to Sarah Napuck by Deed recorded in
Volume 792 on Page 153, to the center line of a Slough; thence Northerly, along
the center line of said Slough, to the center line of said Avenue; thence
Westerly, along the center line of said Avenue, to the place of beginning,
excepting therefrom that portion thereof included within the limits of
Winneconne Avenue, as now located.

 

THE ABOVE DESCRIBED PROPERTY IS ALSO DESCRIBED BASED ON THE SURVEY PREPARED BY
CAROW LAND SURVEYING CO., INC. DATED SEPTEMBER 1, 2011 AND LAST REVISED OCTOBER
13, 2011, AND DESIGNATED PROJECT NO. C892.408-11, AS FOLLOWS:

 

A PARCEL OF LAND BEING PART OF THE NORTHWEST ¼ OF THE SOUTHWEST ¼ OF SECTION 28,
TOWNSHIP 20 NORTH, RANGE 17 EAST, CITY OF NEENAH, WINNEBAGO COUNTY, WISCONSIN,
BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE WEST ¼ CORNER OF SECTION 28;
THENCE S01°27’04”E, 1179.76 FEET ALONG THE WEST LINE OF THE SOUTHWEST ¼ OF
SECTION 28; THENCE N88°27’03”E, 104.10 FEET TO A POINT ON THE EAST RIGHT OF WAY
LINE OF GREEN BAY ROAD; THENCE N01°11’09”W, 177.72 FEET ALONG SAID EAST RIGHT OF
WAY LINE; THENCE N29°38’54”E, 13.47 FEET; THENCE N48°25’42”E, 11.00 FEET; THENCE
N61°14’51”E, 15.00 FEET; THENCE N11°14’49”E, 37.62 FEET; THENCE N88°33’34”E,
173.61 FEET; THENCE N01°11’09”W, 280.83 FEET; THENCE N70°21’13”W, 29.60 FEET;
THENCE N02°00’37”E, 85.58 FEET; THENCE N89°05’04”E, 150.00 FEET; THENCE
N00°54’56”W, 141.48 FEET; THENCE N34°18’40”W, 41.82 FEET TO A POINT ON THE SOUTH
RIGHT OF WAY LINE OF WINNECONNE AVENUE (S.T.H.“114”); THENCE N88°18’45”E, 38.64
FEET; THENCE N61°49’30”E, 43.00 FEET; THENCE N21°02’58”E, 18.00 FEET; THENCE
N36°43’13”E, 13.50 FEET; THENCE N51°55’53”E, 13.50 FEET; THENCE N61°19’47”E,
20.50 FEET; THENCE N66°19’23”E, 21.00 FEET;

 

 

 

THENCE N69°05’14”E, 31.00 FEET; THENCE N08°54’58”W, 7.78 FEET; THENCE
NORTHEASTERLY, 41.63 FEET ALONG THE ARC OF A 1526.10 FOOT RADIUS CURVE TO THE
RIGHT, HAVING A CHORD WHICH BEARS N81°52’08”E AND IS 41.63 FEET IN LENGTH TO THE
POINT OF BEGINNING; THENCE NORTHERLY, 37.93 FEET ALONG THE ARC OF A 1526.10 FOOT
RADIUS CURVE TO THE RIGHT, HAVING A CHORD WHICH BEARS N83°21’45”E AND IS 37.93
FEET IN LENGTH; THENCE NORTHERLY, 241.23 FEET ALONG THE ARC OF A 1393.50 FOOT
RADIUS CURVE TO THE RIGHT, HAVING A CHORD WHICH BEARS N89°02’01”E AND IS 240.92
FEET IN LENGTH; THENCE S86°00’26”E, 20.96 FEET; THENCE S84°01’04”E, 85.46 FEET;
THENCE S05°48’08”W, 21.20 FEET TO THE BEGINNING POINT OF A MEANDER LINE OF THE
WESTERLY SHORE OF THE NEENAH SLOUGH, SAID POINT BEARS S84°11’52”E A DISTANCE OF
42 FEET MORE OR LESS FROM SAID SHORE; THENCE S10°01’12”W, 197.55 FEET ALONG SAID
MEANDER LINE TO A POINT, SAID POINT BEARS S80°25’21”W, 67 FEET MORE OR LESS FROM
SAID SHORE; THENCE S80°25’21”W, 365.22 FEET; THENCE N02°30’26”E, 278.58 FEET TO
THE POINT OF BEGINNING. THE ABOVE DESCRIBED PARCEL INCLUDES ALL THAT LAND LYING
BETWEEN THE ABOVE DESCRIBED MEANDER LINE AND THE WESTERLY SHORE OF SAID NEENAH
SLOUGH BOUNDED BY THE EXTENSION OF THE RESPECTIVE LOT LINES OF THE ABOVE
DESCRIBED PARCEL TO SAID WESTERLY SHORE.

 

